Atomic Energy Commission bonus. — Plaintiff sues to recover an Atomic Energy Commission bonus for the production of uranium ore from a new mine, to which bonus he claims he is entitled under 10 C.F.K. § 60.6. The defendant moved to dismiss the petition on the ground that receipt of the bonus was not a right but a grant whose award was solely within the discretion of the Atomic Energy Commission and the exercise of such discretion was not subject to judicial review. Upon consideration of defendant’s motion and without oral argument the court noted that plaintiff had failed to respond to defendant’s motion and that the time for doing so under the rules of the court had expired. It was concluded that plaintiff’s petition should be dismissed under rule 67(b) (2) and on November 19, 1965, the petition was dismissed for failure of plaintiff to prosecute and defendant’s counterclaim was dismissed with prejudice. On January 7, 1966, the case was again before the court on defendant’s motion for correction of the Order of Novem*1186ber 19,1965. Plaintiff filed no response to defendant’s motion and on January 7,1966, the time for plaintiff’s response having expired, the court ordered that defendant’s motion for correction of the previous Order be granted and the Order of November 19,1965, be amended to delete the words “with prejudice” and to substitute therefore the words “without prejudice.” Plaintiff’s motions for rehearing and relief from Order denied February 18 and May 13, 1966.